Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1.	Claims 1-11 are rejected under 35 U.S.C. 103 being unpatentable over US 4,335,965 to Faverty et al. (“Faverty”) in view of WO 2017/132211 to Bonte et al., effectively filed 26 January 2016, (“Bonte”).
	With regard to Claims 1-3 and 5-10, Faverty teaches a graphite (carbon) fiber molding expander system comprising a cutter for cutting carbon fiber tows to a predetermined length and a plurality of transvectors integral with a housing for transporting and expanding the chopped fibers for further resin coating (see Abstract; FIGs. 1, 3, 4; Col. 2, Lns. 54-61; Col. 3, Lns. 28-32; Col. 4, Lns. 12-16; Example at Cols. 4-5).  The transvectors are fluidly coupled to a source of compressed air (see Col. 2, Lns. 54-61).  According to Faverty, the system is capable of handling tows composed of any number of fibers, including 3K to 160K (see Col. 5, Lns. 25-30).  Faverty 
	With regard to Claim 4, Faverty teaches embodiments featuring a funnel shaped delivery system for collection and distribution of chopped fibers to expansion operations (see FIGs. 3-4; Col. 4, Lns. 8-11).
	With regard to Claim 11, Bonte teaches pivoting discharge tube, i.e. – a divider, to facilitate uniform distribution of fibers in developing a mat (see ¶ [0020]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a pivoting divider arrangement to the transvector elements in the system of Faverty, as taught by Bonte, in order to obtain chopped fiber mats of uniform distribution.
13 is rejected under 35 U.S.C. 103 as being unpatentable over Faverty in view of Bonte as applied to Claims 1 and 7, and further in view of US 2003/0050161 to M. H. Jander (“Jander”).
	With regard to Claim 13, Faverty teaches usage of known chopping devices (see Col. 2, Lns. 51-54); however the reference does not expressly teach a cot roll cutter as claimed.  Jander is directed to chopping device improvements, and discloses that cot roll cutters known in the art are suitable for producing segments of materials having discrete lengths (see Abstract; ¶ [0004]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed a cot roll cutter in the system of Faverty in order to obtain chopped fibers of discrete lengths.
4.	Claims 1-11 are rejected under 35 U.S.C. 103 being unpatentable over Faverty in view of Bonte and JP 02025308 to Kanamori et al. (“Kanamori”), a translation of which is provided herewith and referred-to herein.
	With regard to Claims 1-3 and 5-10, Faverty teaches a graphite (carbon) fiber molding expander system comprising a cutter for cutting carbon fiber tows to a predetermined length and a plurality of transvectors integral with a housing for transporting and expanding the chopped fibers for further resin coating (see Abstract; FIGs. 1, 3, 4; Col. 2, Lns. 54-61; Col. 3, Lns. 28-32; Col. 4, Lns. 12-16; Example at Cols. 4-5).  The transvectors are fluidly coupled to a source of compressed air (see Col. 2, Lns. 54-61).  According to Faverty, the system is capable of handling tows composed of any number of fibers, including 3K to 160K (see Col. 5, Lns. 25-30).  Faverty teaches intermingling of chopped fibers with resin material (see FIGs. 1, 1A, 3-4; Col. 1, Ln. 66 through Col. 2, Ln. 3); however the reference does not expressly teach directing the chopped fibers toward a conveyor as claimed.  Bonte is similarly directed to a system for debundling 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a conveyor belt arrangement onto which fibers are deposited in the device of Faverty, as taught by Bonte, in order to obtain a uniform distribution of fibers.
It is maintained that the system of Bonte would dispose at least some resin on the belt either through gaps in the fiber mat, or via drippings from coated fibers residing on the belt.  Subsequent rotations of the belt would provide a belt surface comprising a layer of resin, and fibers deposited thereon would thus land on said layer of resin, which would then contribute to coating said fibers (see FIG. 2).  Moreover, the fiber-binder intermingling of Faverty, in concert with deposition on a conveyor would render the same phenomena on the belt.  To the extent that these features are not present in the teachings of Faverty in view of Bonte (which is not conceded), Kanamori is directed to production of resin-impregnated fiber mats, and teaches provision of a layer of resin on a conveyor belt onto which a fiber mat layer is placed (see Overview – Purpose and Constitution at Pg. 2; FIG. 1).  According to Kanamori, bubbles in the fiber mat can be prevented by placing fibers on the layer of resin prior to further processing (see Problem of Prior Art and Effect at Pgs. 4-5).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have deposited a layer of resin on the conveyor belt, and dropping fibers thereon, in the method of Faverty in view of Bonte in order to prevent bubble formation, as taught by Kanamori.

	With regard to Claim 11, Bonte teaches pivoting discharge tube, i.e. – a divider, to facilitate uniform distribution of fibers in developing a mat (see ¶ [0020]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a pivoting divider arrangement to the transvector elements in the system of Faverty, as taught by Bonte, in order to obtain chopped fiber mats of uniform distribution.
6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Faverty in view of Bonte and Kanamori as applied to Claims 1 and 7, and further in view of Jander.
	With regard to Claim 13, Faverty teaches usage of known chopping devices (see Col. 2, Lns. 51-54); however the reference does not expressly teach a cot roll cutter as claimed.  Jander is directed to chopping device improvements, and discloses that cot roll cutters known in the art are suitable for producing segments of materials having discrete lengths (see Abstract; ¶ [0004]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed a cot roll cutter in the system of Faverty in order to obtain chopped fibers of discrete lengths.
Response to Arguments
	Applicant’s arguments filed 13 July 2021 have been fully considered but are not found persuasive.  Applicants argue that the disclosure of Bonte is silent with regard to the resin layer feature determined to originate from the resin and conveyor arrangement taught therein (see Response at Pgs. 9-10).  These arguments are not found persuasive as Bonte does not teach a cleaning mechanism and/or operation which would render a completely resin-free belt surface 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 3,061,496 to R. W. Meyer discloses dropping fibers onto a layer of resin previously deposited on a conveyor belt (see FIG. 1; Col. 2, Ln. 40 through Col. 3, Ln. 21).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715